Name: Commission Regulation (EC) No 3015/95 of 19 December 1995 opening and providing for the administration of certain import quotas for sweet potatoes and manioc starch intended for certain uses for 1996
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product;  Asia and Oceania
 Date Published: nan

 28 . 12. 95 EN Official Journal of the European Communities No L 314/29 COMMISSION REGULATION (EC) No 3015/95 of 19 December 1995 opening and providing for the administration of certain import quotas for sweet potatoes and manioc starch intended for certain uses for 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses (% as last amended by Regulation (EEC) No 484/93 Q, should be maintained and in particular an export document issued by, or under the responsibility of, the Chinese authorities should be required for goods originating in that country ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 1 2 (4) thereof, Whereas the Community has undertaken, under the Uruguay Round of multilateral trade negotiations (3), to open two tariff quotas subject to zero duty each year for products covered by CN code 0714 20 90 for the People's Republic of China and for other third countries and a tariff quota for manioc starch covered by CN code 1108 14 00 intended for certain uses ; Whereas manioc starch imported under the tariff arrange ­ ments introduced by this Regulation is to be used for certain purposes only ; whereas, as regards products for the manufacture of food preparations, the quantity fixed must be broken down on the basis of usual requirements for the manufacture, on the one hand, of food prepara ­ tions for retail sale covered by CN code 1901 and, on the other hand, of tapioca in the form of granules or pearls for retail sale covered by CN code 1903 ; Whereas special provisions must be laid down to ensure that the manioc starch is not used otherwise than for the purposes specified ; whereas, to that end, the right to import at the reduced rate of duty should depend in parti ­ cular on an undertaking by the importer to use the product for the stated purpose and on the lodging of a security of an amount equal to the reduction in the import duty ; whereas a reasonable time must be allowed for processing if the arrangements in question are to be monitored satisfactorily ; whereas, where the product released for free circulation is dispatched to another Member State for processing, the T5 control copy completed by the Member State of release for free circula ­ tion should provide suitable proof of processing ; Whereas those quotas should be opened for 1996 ; Whereas a distinction should be made between sweet potatoes for human consumption and those for other uses ; whereas the presentation and packaging of sweet potatoes covered by CN code 071420 10 for use as referred to above should be defined and products which do not meet those presentation and packaging conditions should be deemed to correspond to CN code 0714 20 90 ; Whereas, with a view to the sound administration of the abovementioned arrangements and in particular to ensure that the quantities fixed for each year are not exceeded, special detailed rules must be adopted concerning the submission of applications and the issuing of licences ; whereas such detailed rules will either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricul ­ tural products (4), as last amended by Regulation (EC) No 2137/95 0 ; Whereas the detailed rules for the administration and monitoring of imports laid down for the period 1 January 1993 to 31 December 1995 in Commission Regulation (EEC) No 1759/88 of 21 June 1988 laying down detailed Whereas experience has shown that, although the security is lodged to ensure payment of a customs import debt thus arising, some element of proportionality must be introduced as regards the release of the security, in parti ­ cular in certain cases where the time limits laid down under the arrangements have not been observed ; whereas the rules laid down in Title V of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securi ­ ties for agricultural products (8), as last amended by Regu ­ lation (EC) No 3403/93 f), should therefore serve as a basis ; (*) OJ No L 156, 23 . 6. 1988 , p. 20 . (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 179, 29. 7. 1995, p. 1 . (3 OJ No L 336, 22. 12. 1994, p. 1 . (&lt;) OJ No L 331 , 2. 12. 1988 , p. 1 . n OT No L 214. 8 . 9. 1995. o. 21 . 0 OJ No L 51 , 3 . 3 . 1993, p. 18 . (8) OJ No L 205, 3 . 8 . 1985, p . 5 . f) OJ No L 310 , 14. 12. 1993, p. 4. No L 314/30 EN Official Journal of the European Communities 28 . 12. 95 Whereas Regulation (EEC) No 1759/88 will lapse once this Regulation is adopted ; whereas it should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, consumption as defined in the preceding subparagraph, with the exception of Article 5 ( 1 ). Article 3 Licence applications shall be submitted to the competent authorities in the Member States by 1 p.m. (Brussels time) on Tuesdays or, where that day is not a working day, on the first following working day. Article 4 1 . Section 8 of licence applications and of licences shall show the country of origin . Licences shall carry an obligation to import from the country shown. In the case of imports of products originating in the People's Republic of China, licence applications shall be admissible only where they are accompanied by the original of an export document issued by, or under the responsibility of, the Government of the People's Repu ­ blic of China and drawn up in accordance with the model set out in the Annex. Such export documents shall be blue . 2. Section 24 of licences shall show one of the follow ­ ing entries : HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to 31 December 1996, the following quotas are hereby opened : 1 . an annual tariff quota at zero duty for imports into the Community of 5 000 tonnes of sweet potatoes intended for a use other than human consumption, covered by CN code 0714 20 90 and originating in third countries other than the People's Republic of China ; 2. an annual tariff quota at zero duty for imports into the Community of 600 000 tonnes of sweet potatoes covered by CN code 0714 20 90, originating in the People's Republic of China and intended for a use other than human consumption ; 3 . an annual tariff quota at a reduced duty of ECU 1 70,59 per tonne for imports into the Community of 10 000 tonnes of manioc starch covered by CN code 1108 14 00 up to the following quantities, depending on use : (a) 2 000 tonnes for the manufacture of medicaments covered by CN code 3003 and/or 3004 ; (b) 4 000 tonnes for the manufacture of food prepara ­ tions put up for retail sale, covered by CN code 1901 ; (c) 4 000 tonnes for the manufacture of tapioca in the form of granules or pearls put up for retail sale, covered by CN code 1903 .  ExenciÃ ³n del derecho de aduana [artÃ ­culo 4 del Regla ­ mento (CE) n ° 3015/95]  Fritagelse for toldsatser (artikel 4 i forordning (EF) nr. 3015/95)  Zollfrei (Artikel 4 der Verordnung (EG) Nr. 3015/95)  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã Ã  Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ ¿Ã Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã Ã  [Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3015/95]  Exemption from customs duty (Article 4 of Regulation (EC) No 3015/95)  Exemption du droit de douane [article 4 du rÃ ¨glement (CE) n0 3015/95]  Esenzione dal dazio doganale [articolo 4 del regola ­ mento (CE) n. 3015/95]  Vrijgesteld van douanerecht (artikel 4 van Verordening (EG) nr. 3015/95]  IsenÃ §Ã £o de direito aduaneiro [artigo 4? do Regu ­ lamento (CE) n? 3015/95]  Tullivapaa (asetuksen (EY) N:o 3015/95 4 artikla)  Tullfri (artikel 4 i fÃ ¶rordning (EG) nr 3015/95). TITLE I Sweet potatoes intended for certain uses Article 2 1 . Import licences shall be issued in accordance with this Title under the annual tariff quotas opened for the products referred to in Article 1 (1 ) and (2). 2. Fresh, whole sweet potatoes put up in immediate packings shall be deemed to be intended for human consumption in accordance with CN code 0714 20 10 when customs formalities for release for free circulation are completed. The provisions of this Title shall not apply on the release for free circulation of sweet potatoes intended for human Article 5 1 . The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not be applicable . 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that shown in Sections 10 and 11 of import licences. The figure 0 shall be entered to that end in Section 22 of licences. 3 . Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. 28 . 12. 95 EN Official Journal of the European Communities No L 314/31 Article 6 The security for import licences shall be ECU 20 per tonne. Article 7 By 5 pjn. (Brussels time) at the latest on the first working day following that of submission of the application as provided for in Article 3 , the Member States shall send the Commission the following details of licence applica ­ tions :  the applicant's name,  the quantities applied for,  the origin of the products,  the number of the export document and the name of the vessel in the case of products originating in the People's Republic of China. Article 10 1 . Section 20 of licence applications and of licences shall show one of the following entries, as appropriate : (a) 'manioc starch intended for the manufacture of medi ­ caments covered by CN code 3003 and/or 3004', or (b) 'manioc starch intended for the manufacture of food preparations put up for retail sale, covered by CN code 1901 ', or (c) 'manioc starch intended for the manufacture of tapioca in the form of granules or pearls put up for retail sale, covered by CN code 1903'. 2. Section 24 of licence applications and of licences shall show the following : 'customs duty of ECU 170,59 per tonne (Article 10 of Regulation (EC) No 3015/95)'. 3 . Eligibility for the customs duty provided for in Article 1 (3) shall be subject to : (a) a written undertaking by the importer, entered into at the time of release for free circulation, to the effect that all the goods declared shall be processed in accor ­ dance with the information set out in Section 12 of the licence within six months of the date of accep ­ tance of the declaration of release for free circulation ; (b) the lodging by the importer, at the time of release for free circulation, of a security equal to the difference between the duty of ECU 170,59 per tonne and the full customs duty. 4. On release for free circulation, importers shall specify the place where processing is to be carried out. If the latter is to take place in another Member State, a T5 control copy shall be completed in the Member State of departure on dispatch of the goods. Section 104 of the T5 control copy shall show the following : 'Article 10 of Regulation (EC) No 3015/95  (parti ­ cular use specified in Section 1 2 of import licence).' 5 . Except in cases of force majeure, securities as provided for in paragrah 3 (b) shall be released when proof is provided to the competent authorities of the Member State of release for free circulation that the entire quantities released for free circulation have been processed into the product specified in the import licence within the time limit laid down in paragraph 3 (a). Where processing is carried out in a Member State other than that of release for free circulation, proof of proces ­ sing shall be provided by means of the original of the T5 control copy referred to in paragraph 4. In the case of goods released for free circulation which have not been processed within the time limit referred to above, the security shall be reduced by :  1 5 % of its total amount, and  2 % of the remainder, after the 1 5 % has been deducted, for each day by which the time limit is exceeded. Article 8 1 . The Commission shall notify the Member States by telex or fax of the percentage of quantities applied for which can be granted. Where the quantities covered by licence applications exceed the quantities available, the Commission shall fix the uniform percentage reduction to be applied to the quantities requested and shall notify it by telex or fax. Licences shall be issued for up to the quotas fixed in Article 1 ( 1 ) and (2). 2. On receipt of the Commission's notification, the Member States may issue the import licences. Licences issued shall be valid throughout the Community from the day of their actual issue to the end of the fourth month thereafter. TITLE II Manioc starch intended for certain uses Article 9 Applictions for import licences under the quota opened for the products referred to in Article 1 (3) shall be submitted to the competent authorities in the Member States by 1 p.m. (Brussels time) on Tuesdays or, where that day is not a working day, on the first following working day. Licence applications may not relate to a quantity in excess of 1 000 tonnes per applicant acting on his own account. No L 314/32 | EN I Official Journal of the European Communities 28 . 12. 95 That part of the security not released shall be forfeited by way of customs duty. 6. Proof of processing shall be provided to the compe ­ tent authorities within six months of the expiry of the time limit for processing. However, where proof is esta ­ blished within those six months but provided within the following 12 months, the amount forfeited, less 15 % of the security, shall be reimbursed. Article 11  the applicants name,  the quantities applied for . Article 13 1 . The Commission shall notify the Member States by telex or fax of the percentage of quantities applied for which can be granted. Where the quantities covered by licence applications exceed the quantities available, the Commission shall fix the uniform percentage reduction to be applied to the quantities requested and shall notify it by telex or fax. 2 . On receipt of the Commission's notification, the Member States may issue the import licences. Licences issued shall be valid throughout the Community from the day of their actual issue to the end of the third month thereafter. Article 14 Regulation (EEC) No 1759/88 is hereby repealed. Article 15 This Regulation shall enter into force on 1 January 1996 . Articles 5 and 6 shall apply under this Title. Article 12 By 1 p.m. (Brussels time) at the latest on the day follo ­ wing that of submission of the application as provided for in Article 9 , the Member States shall send the Commis ­ sion the following details, separately for each of the three quotas provided for in Article 1 (3) : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission l ANEXO  BILAG  ANHANG  nAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LUTE  BILAGA People 's Republic of China 1 . Exporter ( name , full address , country) 2 . No 3. Quota , year China 4 . First consignee (name, full address, country ) EXPORT CERTIFICATE (Sweet potatoes falling within CN code 0714 20 90) 5 . Country of origin 6 . Country of destination CHINA EC 7 . Place and date of shipment  Means of transport  Shipped by ( name of vessel ) 8 . Descriptions of goods: 9. QUANTITY  Type of products: I Metric tonne (Net shipped weight) Ã  Pellets Ã  Chips Ã  Others  Packaging : Ã  In bulk Ã  Bags Ã  Others 10 . Competent authority (name , address, country) Imp/Exp Department Ministry of Foreign Economic Relations and Trade , People's Republic of China 2 , Dong Chang An Street , Beijing , China Date : Signature : Stamp : For use of EC authorities This certificate is valid for 120 days from the date of issue class="page"> </body></html>